



COURT OF APPEAL FOR ONTARIO

CITATION: Wood v. CTS of Canada Co., 2018 ONCA 804

DATE: 20181005

DOCKET: C64519

Hoy A.C.J.O., Brown and Trotter JJ.A.

BETWEEN

Claudette Wood, Bruce Cook and John Featherstone

Plaintiffs (Respondents)

and

CTS of Canada Co. and CTS Corporation

Defendants (Appellants)

Timothy Pinos, Kristin Taylor and Caitlin Russell, for
    the appellants

Stephen Moreau and Genevieve Cantin, for the respondents

Heard: May 15, 2018

On appeal from the judgment of Justice John R. Sproat of
    the Superior Court of Justice, dated September 26, 2017, with reasons reported
    at 2017 ONSC 5695, 42 C.C.E.L. (4th) 43.

COSTS ENDORSEMENT

[1]

We have received and reviewed the submissions of the
    parties regarding costs of the motion below. In accordance with their
    agreement, the issue of the costs of the motion below is remitted to Sproat J.,
    or his successor, for determination at the appropriate time, when the value of
    the claims and the effect of a Rule 49 offer are more fully within the
    knowledge of the parties.

Alexandra Hoy
    A.C.J.O.

D.M. Brown J.A.

Gary Trotter J.A.


